                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                      CIVIL ACTION NO. 5:19-CV-141-KDB-DCK

 AAA SE STORAGE II, LLC,                             )
                                                     )
                Plaintiff,                           )
                                                     )
    v.                                               )       ORDER
                                                     )
 JM ASSETS, LP, et al.,                              )
                                                     )
                Defendants.                          )
                                                     )


         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 4) filed by Brandon C. E. Springer, concerning Mike

Shanlever on November 5, 2019. Mike Shanlever seeks to appear as counsel pro hac vice for

Plaintiff AAA SE Storage II, LLC. Upon review and consideration of the motion, which was

accompanied by submission of the necessary fee and information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 4) is GRANTED. Mike Shanlever

is hereby admitted pro hac vice to represent Plaintiff AAA SE Storage II, LLC.

         SO ORDERED.

                                       Signed: November 5, 2019
